PER CURIAM.
As the State properly concedes, the defendant’s fifty year concurrent sentences as to counts ten, eleven, twelve, thirteen, fifteen *325and sixteen, are illegal. Pursuant to Section 775.082(3)(a), Florida Statutes (1989), life felonies are punishable “by a term of imprisonment of life or by a term of imprisonment not exceeding 40 years.”
The remaining points raised by the defendant lack merit.
Accordingly, we remand for resentencing on counts ten, eleven, twelve, thirteen, fifteen and sixteen.